UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7212



JOHN A. FREEMAN, II,

                                              Plaintiff - Appellant,

          versus


BUCHANAN COUNTY CIRCUIT COURT; BUCHANAN COUNTY
GENERAL DISTRICT COURT; POWHATAN COUNTY GEN-
ERAL DISTRICT COURT; RICHMOND CITY CIRCUIT
COURT; WILLIAM E. MAXEY, JR., Honorable; D. R.
GUILLORY; L. JARVIS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-98-136-2)


Submitted:   April 15, 1999                 Decided:   April 21, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John A. Freeman, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Freeman appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint under 28

U.S.C.A. § 1915A (West Supp. 1998).     We have reviewed the record

and the district court’s opinion and find that this appeal is friv-

olous.   Accordingly, we dismiss the appeal.   See Freeman v. Buch-

anan County, No. CA-98-136-2 (E.D. Va. Aug. 5, 1998).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                 2